JUDGMENT ON DECISION

ROBERT E. NUGENT, Chief Judge.
The trustee brought this adversary proceeding to recover as a preferential transfer $3,400 paid by Capital One Credit to defendant Boeing Wichita Credit Union by use of a “balance transfer.”
This Court concludes that the debtors’ use of available credit from Capital One to pay down their credit debt to Boeing Wichita Credit Union constitutes a “transfer of an interest of the debtor in property” that may be avoided as a preference under § 547(b).
JUDGMENT on the trustee’s complaint is entered in favor of the trustee. The transaction at bar constituted an avoidable transfer which may be recovered from the credit union by the trustee and preserved for the benefit of the estate. JUDGMENT IS ENTERED against Boeing Wichita Credit Union in the amount of $3,400, plus costs.
IT IS SO ORDERED.